Citation Nr: 9908393	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
August 1975.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a March 1992 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA) denying 
service connection for a psychiatric disorder.  In July 1992, 
a hearing was held before an RO hearing officer.  A 
transcript of the hearing is of record.  

The Board remanded the case to the RO for further development 
of the evidence in March 1995 and in January 1997.  The case 
is now before the Board for continuation of appellate review.


FINDING OF FACT

A service-connected migraine headache disorder aggravated the 
veteran's current psychiatric disorder.


CONCLUSION OF LAW

A psychiatric disorder is proximately due to or the result of 
a service-connected migraine headache disorder.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that an enlistment examination 
in October 1972 was negative for any history of psychiatric 
problems, and that no psychiatric disability was noted on 
clinical evaluation.

The veteran was treated in June 1973 for residuals of an 
altercation when he was struck in the left eye and left neck 
area, including complaints of left earache and left neck 
pain.  In July 1974, he complained of headaches since the 
trauma to the head a year previously.  He indicated that the 
pain started in the back of the neck and localized there, and 
that his symptoms were associated with dizziness.  Physical 
examination was within normal limits.  Diagnostic impressions 
were post-traumatic headaches and migraine.  On further 
evaluation, he gave a history of early headaches in the back 
of the neck since childhood, with almost complete relief with 
treatment by a chiropractor and manipulation.  Physical 
examination was essentially normal, and the diagnostic 
impression was tension headaches.  In December 1974, he 
complained of a sore throat and headaches.  It was noted that 
he had a history of tension headaches since a blunt trauma 
one year previously.  On examination for discharge from 
service, there were no psychiatric abnormalities noted on 
clinical evaluation.

On a VA examination in December 1975, the veteran's chief 
complaint was headaches, which he related to an incident 
which occurred in June 1973.  He described the headaches as 
occurring if he became "nervous" or "overworked".  He 
described the headaches as beginning in the right occipital 
region, radiating to his right temple and right eye.  He 
noted that he had blurred spots in his visual fields prior to 
the headache, and that the headaches were associated with 
nausea and heartburn.  He also indicated that he was having 
frightening dreams, fears and anxiety.  The diagnosis was 
migraine headaches.

The veteran was hospitalized in March 1977, with complaints 
of headaches.  He gave a history of having headaches as a 
child until age 13, with a reoccurrence of such headaches 
after trauma in service in 1973.  He stated that his 
headaches were causing him to lose jobs and were increased by 
emotional upset.  The diagnostic impression was post-
traumatic headaches, psychogenic etiology much more likely.  
It was noted that his complaints included irritability and 
impulsiveness, and he was placed in a day hospital program.  
The record shows that the veteran was hospitalized until May 
1977 for treatment of his headaches.  A further history 
indicated that he was doing well until 1974, but during his 
subsequent service, he became depressed, angry, and did much 
drinking.  He reported that he attended vocational technical 
school after service, but quit because he became angry at the 
teacher, and that he had held many jobs since that time, 
quitting because of an inability to control his temper.  He 
indicated that recently he had some weight loss, decreased 
appetite, decreased interest, and social withdrawal.

On initial interview for hospitalization, his speech was 
spontaneous, and thought content was centered primarily 
around his concern with headaches and his inability to 
stabilize his life.  There was some minimal grandiosity, but 
no evidence of delusions, hallucinations, or ideas of 
reference.  He appeared to be mildly depressed.  He was 
evaluated by a neurologist who expressed the opinion that 
there were no neurological findings, and that headaches were 
probably on a tension basis.  Further evaluation showed 
evidence of a personality disorder.  The diagnoses included 
tension headaches and personality disorder.

The veteran was again hospitalized in November 1978 for 
evaluation of headaches.  He then gave a history of the 
headaches beginning in 1973 after trauma to the head, and he 
noted that he used alcohol heavily in the past.  He described 
himself as being very nervous and under a great deal of 
tension.  It was believed that the veteran's headaches may 
have been vascular, and probably migrainous, in origin.

VA form 10-7131 reveals that the veteran was hospitalized at 
the VA hospital in Minneapolis, Minnesota in February 1980 
with an admission diagnosis of paranoid schizophrenia and 
poly drug abuse.  A report of this period of hospitalization 
is not in the claims folder.

On a VA examination in December 1980, the veteran's 
complaints included anxiety attacks, irritability, unusual 
aggression, inability to concentrate, and headaches.  His 
history was reviewed.  It was noted that, in 1979, a CAT scan 
was essentially normal.  Hospitalization for alcoholism in 
the recent past was also noted.  It was noted that he had 
problems handling stress and that there was a certain amount 
of paranoid orientation to his personality make-up.  On 
mental status examination, there was no evidence of a major 
thought disturbance, but he was quite depressed.  It was 
believed that his headaches did seem to have some 
relationship to his anxiety attacks.  Neurological 
examination was within normal limits.  The diagnoses included 
neurosis, anxiety reaction, with depressive features, and a 
paranoid personality, cephalalgia, migraine-like in type.

Associated with the claims folder are VA clinical records 
dated in 1990 and thereafter.  The veteran was diagnosed as 
having a psychosis.

At an RO hearing in July 1992, the veteran testified to the 
effect that a current psychiatric disorder was attributable 
to inservice head injury.  He remarked that he had 
experienced persistent headaches since service, and that he 
had psychological problems brought on by stress, tension and 
violent nightmares.  Further, he testified that he was 
receiving Social Security disability benefits.  

Received at the hearing was statement from a former fellow 
serviceman, as well as a statement from the veteran's 
parents.  The former fellow serviceman verified the veteran's 
account of having been beaten severely by a group of fellow 
marines.  He remarked that the veteran had experienced 
headaches and paranoia thereafter.  The veteran's parents 
observed that the veteran was sick when he arrived home from 
the service, as he was experiencing an illness characterized 
by migraine headaches, depression and nightmares.  They 
attributed the veteran's illness to neck trauma sustained in 
service.

The Board remanded the case in March 1995 to obtain 
additional medical records, including medical records 
compiled by the Social Security Administration.  In addition, 
in view of diagnostic ambiguities in the record, the Board's 
remand directed that a board consisting of two psychiatrists 
examine the veteran for the purpose of ascertaining the 
correct psychiatric diagnosis currently and of determining 
its relationship to service and the service-connected 
migraine headaches.  

In its March 1995 remand, the Board instructed the RO to 
afford the veteran an examination by a board of two 
psychiatrists to render a correct psychiatric diagnosis and 
to comment on whether (a) an acquired psychiatric disorder 
developed during service; (b) a psychosis was manifested 
within one year following discharge; (c) the veteran's 
inservice headaches were an initial manifestation of the 
current psychiatric disorder; or (d) whether the veteran's 
headache disorder caused the veteran's psychiatric disorder.  

The board of two psychiatrists consisted of Ivan Sletten, 
M.D., and Leonard W. Goldman, M.D.  The physicians examined 
the veteran in November 1995.

Dr. Sletten referred to the veteran's account of having been 
jumped and beaten unconscious by several other fellow 
servicemen.  The veteran had reportedly had headaches ever 
since that episode, and now experienced depression and 
hallucinations.  A mental status interview was conducted.  
The assessment was that the veteran had considerable signs of 
psychosis, probably disorganized thinking, which the examiner 
characterized as a schizophrenic tendency; as well, the 
veteran continued to be depressed.  The diagnoses on Axis I 
was schizo-affective disorder, depressed; poly drug abuse, in 
partial remission.  Dr. Sletten answered all four queries, 
posed by the Board's March 1995 remand, in the negative.  

Dr. Goldman referred to the veteran's history of the beating 
in service at the hands of fellow servicemen and of the 
subsequent chronic headaches.  The veteran indicated that 
stress could precipitate a headache.  He gave a history of 
drinking heavily during service and indicated that there had 
been problems during postservice years with chemical 
dependency involving various substances, including cocaine.  
The veteran indicated that he experienced hallucinations and 
delusions.  During a hospitalization in 1990, the diagnoses 
had included Axis I major depression with psychotic features; 
and alcohol dependence and marijuana dependence.  
Subsequently, in 1992, he was also diagnosed with 
schizoaffective disorder.  Dr. Goldman conducted a mental 
status interview.  

The diagnoses on Axis I were major depression with psychotic 
features; schizoaffective disorder; and alcohol and marijuana 
dependence, in partial remission.  Dr. Goldman concluded that 
the veteran showed no manifestations of a psychosis during 
service or within the first year after discharge, and that 
while the head injury did cause the veteran's headaches, it 
did not cause his psychosis.  The examiner did, however, 
further comment that the head injury most likely was a 
"psychological blow to the ego resulting in a feeling of 
relative helplessness and subsequent anxiety and also some 
decrease in self esteem."  He further provided the opinion 
that the veteran's headaches during service would qualify as 
an acquired psychiatric disorder considering that stress 
could bring them on.

The Board again remanded the case in January 1997.  Remand 
was required because it was found that Dr. Goldman's report 
was not responsive to the questions posed in the Board's 
March 1995 remand.  In addition, remand was required to 
obtain medical opinion as to whether the appellant's current 
psychiatric disorder may have been aggravated by his service-
connected headache disorder.  

The Board's prior remand had been dispatched on March 9, 
1995.  In its January 1997 remand order, the Board pointed 
out that the former United States Court of Veterans Appeals 
had issued a decision on March 17, 1995, which held that 
secondary service connection on the basis of aggravation was 
permitted under 38 C.F.R. § 3.310, and that compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
United States Court of Veterans Appeals has been renamed the 
United States Court of Appeals for Veterans Claims (Court).  
The Board's March 1995 remand order preceded the Court's 
decision; accordingly, it did not request medical opinion as 
to whether, and to what extent, the veteran's psychiatric 
disorder may have been aggravated by his service-connected 
headache disorder.  

The January 1997 remand order requested that Dr. Goldman 
review his November 1995 report and provide more pointed 
responses as to the current diagnosis of the veteran's 
psychiatric disorder and its relationship, if any, to 
inservice head trauma or a service-connected headache 
disorder.  Further, the remand sought to obtain medical 
opinion regarding whether the veteran's current psychiatric 
disorder had been aggravated by his service-connected 
headache disorder.  The Board noted that no further VA 
examination was required unless deemed necessary by the 
reviewing physicians.

An RO deferred rating action, dated in January 1997, 
indicates that Dr. Goldman was unavailable, and that the 
claims file was to be referred for review to another 
physician.  In a report, dictated in March 1997, Dr. Sletten 
stated that, upon a review of the veteran's history, he had 
come to the same conclusions as when he examined the veteran 
in November 1995.  He reaffirmed his negative responses to 
the questions posed by the Board's first remand.  Further, he 
also responded in the negative to the question, posed in the 
Board's second remand, about whether the veteran's current 
psychiatric disorder had been aggravated by his service-
connected headache disorder.  

Marc Agronin, M.D., substituting for Dr. Goldman, provided a 
medical opinion, dictated in March 1997.  The examiner stated 
that he had reviewed three volumes of the veteran's claims 
folders; in addition, that he had read the complete reports 
of November 1995 completed by Dr. Sletten and by Dr. Goldman.  
Referring to the record, Dr. Agronin mentioned the episode 
during service when the veteran was attacked and beaten to 
the point of unconsciousness.  There was a first description 
of psychiatric contact in 1977 when the veteran was diagnosed 
with depression with an immature personality.  It was stated 
that he was suffering from headaches and was unable to 
maintain a job.  During a period of hospitalization in 1980, 
it was noted that he had been using an illicit substance and 
was described as drug dependent and paranoid.  He had been 
admitted to hospitalization in 1990, experiencing increasing 
depression and auditory hallucinations.  He was diagnosed 
with schizoaffective disorder and an atypical depression.  
Again, reference was made to the head injury he had suffered 
in the early 1970's.  During hospitalization from December 
1990 to March 1991, he was given the diagnoses of major 
depression with psychosis, alcohol and marijuana dependence, 
and migraine headaches. 

Dr. Agronin went on to note that the record clearly 
demonstrated that the veteran had depressive and psychotic 
symptoms.  The extent to which substance had precipitated 
depressive and psychotic symptoms was unclear, although it 
was likely they had been exacerbated by substance abuse.  The 
overall evidence indicated that the veteran's symptomatology 
supported diagnoses of both major depression and 
schizoaffective disorder.  The physician observed that the 
veteran had suffered from significant psychiatric illness and 
disability since at least the late 1970's.  Further, he 
remarked that there was no clear evidence in the record to 
document these disorders present prior to or during the 
veteran's military service.  

The examiner responded to the question, posed by the Board's 
second remand, as to whether the veteran's psychiatric 
disability had been aggravated by his service-connected 
headache disability.  He commented as follows:  "I would 
suggest that the mild to moderate stress of his migraine 
headaches, whatever their source and whenever their origin, 
could certainly exacerbate symptoms of his psychiatric 
illness, in particular depressive features.  However, it 
appears clear that his psychiatric illness is not directly 
related to his migraines, nor was precipitated by his history 
of migraine headaches."


II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).

The appellant seeks service connection for a psychiatric 
disorder on the basis of direct or presumptive incurrence or 
on the basis of secondary service connection.  Service 
connection is in effect for a headache disorder, classified 
as migraine headaches, and a review of the clinical records 
suggests that headaches might bear some relationship to the 
veteran's current psychiatric disability, which has been 
variously classified over the years.  Accordingly, the Board 
twice remanded the case in an attempt to obtain the correct 
psychiatric diagnosis currently and the relationship of the 
diagnosed psychiatric disorder to service and to service-
connected migraine headaches.  The remands specified that the 
veteran be examined by a board of two psychiatrists.

Pursuant to the first remand, one VA psychiatrist, Dr. 
Stetten, provided an opinion which was entirely unfavorable 
to the appellant's claim.  It ruled out either service 
inception of a psychiatric disorder or a secondary 
relationship between a service-connected headache disorder 
and a psychiatric disorder.  The other VA psychiatrist, Dr. 
Goldman, provided an opinion which, although ambiguous and 
difficult to discern, could be taken as favorable to the 
veteran, as it lent some support to a secondary relationship 
between the service-connected headache disorder and a current 
psychiatric disorder.  

Pursuant to the second remand, Dr. Stetten again provided an 
opinion wholly unfavorable to the appellant's claim as to all 
bases on which service connection might be predicated.  
However, Dr. Agronin, a VA psychiatrist who had replaced Dr. 
Goldman, provided an opinion which could be taken as 
favorable to the veteran's claim, to the extent that it 
suggested a reasonable likelihood that a service-connected 
headache disorder could have exacerbated the symptoms of a 
current psychiatric disorder.  Dr. Agronin's opinion, when 
considered together with Dr. Goldman's opinion, can be 
regarded as supporting a determination that a psychiatric 
disorder developed secondary to a service-connected headache 
disorder on the basis of aggravation.  

The Board has reviewed the entire evidence of record, 
augmented by two remands, and concludes that evidence 
favorable and unfavorable to the appellant's claim is now in 
equipoise.  When after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, with resolution of the benefit of the doubt in 
the appellant's favor, service connection is warranted for a 
psychiatric disorder as secondary to a service-connected 
headache disorder.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


